I respectfully disagree in regard to the second assignment of error. I believe that it should be sustained. There is no reasonable justification to relieve appellee, the parent out-of-custody from her obligation to pay child support. She has a relatively high income (about $76,000 per year) and no unusual obligations that would prevent her from contributing to the support of her minor child. In fact, at the time of the divorce, appellee appeared to be as capable of providing support as appellant since he was given the obligation to pay nearly all of the debts. I fail to see how relieving her of child support obligations called for by the application of the schedule and worksheet (over $7,500 per year) is either just, appropriate or in the best interest of the minor child. The factors cited by the trial court are modest in impact and do not justify reducing her obligations to zero, if at all.